Citation Nr: 1636965	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1960 to July 1964.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal was remanded by the Board in July 2015.  As will be detailed below, that development has been accomplished and the case has been returned for further appellate consideration.  

The issues of service connection for posttraumatic stress disorder (PTSD), prostate cancer, a total rating based on individual unemployability due to service-connected disability (TDIU) and payment or reimbursement of medical expenses have been raised by the Veteran and his representative in September 2015, October 2015, and January 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran sustained acute injuries of the right knee in service, but a chronic right knee disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  The Veteran had left knee complaints during service, but a chronic left knee disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

A chronic right knee disorder was neither incurred in nor aggravated by service nor may arthritis of the right knee be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

A chronic left knee disorder was neither incurred in nor aggravated by service nor may arthritis of the left knee be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in May and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently pursuant to remand by the Board in September 2015.  The Veteran's representative has contended that the examination was not conducted pursuant to the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  It is argued that in July 2015, the Board ordered that the examination be conducted following receipt of the Veteran's private outpatient treatment records.  While these records were received several days following the examination, the Board notes that they duplicated records that had already been added to the record.  Moreover, the examiner who rendered the requested nexus opinion in September 2015 took the statements made by the Veteran during the May 2014 Board hearing into consideration at the time the opinion was rendered, despite the fact that records from that treatment have not been obtained.  As such, there is no prejudice to the Veteran.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Knee Disability 

The Veteran contends that service connection should be established for bilateral knee disabilities.  It is pointed out that the Veteran had documented knee injuries while in service.  During the Board hearing before the undersigned, he testified that he had had complaints of knee pain from the time of the initial injuries and began receiving treatment for his knees in 1968 or 1969.  He stated that he had his initial knee surgery in the 1970's.  

Review of the Veteran's STRs shows that on examination for entry into active duty no pertinent abnormality was demonstrated.  He was treated for complaints of pain in the left knee in July 1962.  In February 1963, he was treated for right knee pain after he fell from a ladder.  X-ray studies at that time were normal.  He was discharged to duty six days following the injury.  He was again treated for right knee pain in April 1963 when he struck his knee on a car.  Quadriceps exercises were recommended.  On follow-up evaluation approximately 12 days later, the Veteran stated that his leg remained stiff and he was advised to use hot pads.  He was see the Medical Officer the following Monday, but there is no indication that he did so.  On examination for separation from service, clinical evaluation of the lower extremities was normal.  

An examination was conducted by VA in December 1964.  At that time, he stated that he had been told that he had a pre-employment physical examination that had noted some hearing loss.  He had no general complaints.  On examination, the musculoskeletal system was noted to be normal.   

Private treatment records dated from September 2005 to 2010 show that the Veteran had received treatment on each of his knees at various times.  In September 2005, it was noted that he had a long history of right knee pain and history of two prior knee surgeries.  The assessment at that time was degenerative changes of the right knee.  In October 2005, it was noted that the Veteran had had prior arthroscopic surgeries.  An MRI study of the left knee showed moderate joint effusion and a Baker's cyst as well as degenerative changes.  Subsequent records continue to show treatment for bilateral knee arthritis.  

In an October 2011 statement, the Veteran's private physician indicated that the Veteran had sustained an injury of his right knee in a fall off a ladder during service when X-ray studies were normal.  He had been treated at a private orthopedic clinic for meniscus tears of the right knee.  The examiner then went on to note that review of the Veteran's STRs showed an original knee injury on the left with no documentation of an injury on the right.  The examiner then diagnosed that the current changes of the right knee were secondary to the injury the Veteran sustained in 1963.  The two progress notes to support this were noted as was a four month period of light duty, which it was stated, indicated a major knee injury.  It was also believed that the changes seen in the left knee could also be connected to military service, since the Veteran limped and put excessive weight on that knee while waiting for the other knee to heal.  

An examination was conducted by VA in September 2015.  At that time, the diagnoses were right knee strain and left knee osteoarthritis.  The Veteran related that he had fallen from a ladder in service with resulting right knee pain.  The examiner noted that the STRs showed the Veteran's right knee to be normal after that accident and that he was returned to full duty.  Post-discharge, the Veteran had had three arthroscopies for each knee.  The first was reported by the Veteran to have been in 1978 for a meniscus tear.  He could not recall when he had had his most recent arthroscopy, but did state that his most recent was on the right knee at least 10 years ago.  Imaging studies showed advanced degenerative changes with loss of joint space and osteophyte formation on the left.  Studies of the right knee were normal.  The examiner opined that the Veteran's knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there was no evidence of chronic knee pathology during active duty.  The STRs noted a diagnosis of "contusion, R Knee" in February 1963 with an X-ray study being normal at that time.  The Veteran was discharged to duty several days later in "Asymptomatic condition."  Another visit in April 1963 was noted after he "struck knee on car."  There were no visits or knee related pathology thereafter.  Following discharge from the military there was no documentation of management or treatment for chronic knee disease proximate to military service.  The Veteran reported having had a right knee meniscus tear repair in about 1978, over 10 years after his discharge from active duty.  The examiner particularly noted that today's X-ray films showed advanced degenerative changes in the left knee, with the right knee being normal.  

In this case, the record shows that the Veteran sustained an injury of the right knee and had left knee complaints while in service, but on examination for separation from service and on examination by VA in December 1964, there were no complaints or manifestations related to either knee noted.  While the Veteran testified that he had begun having knee treatment in 1968, approximately four years after his separation from service, he reported his initial treatment to the VA examiner who evaluated him in 2015 as being in 1978.  Notably, he did give a report of knee complaints as early as 1968 when relating his medical history to the private physician who rendered the 2011 opinion that the current knee disabilities were related to service.  Concerning that opinion, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not, however, reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

The Board notes that the positive nexus opinion rendered in 2011 is predicated on the Veteran having been placed on limited duty for four months following the injury, which is factually inaccurate.  As noted by the examiner who rendered the negative nexus opinion in 2015, the limited duty was for only a number of days.  Four months later, the Veteran sustained a second injury when he was placed on limited duty for approximately two weeks.  There are no further indications of knee complaints in service and on examination for separation from service and on VA examination in December 1964, the lower extremities and musculoskeletal system were described as normal.  Thus, the Board accords the 2011 private nexus opinion reduced probative value.

The Board's finding is further supported by the lack of documented post-service evidence showing knee problems until 2007, nearly four decades after discharge from service.  Even taking the Veteran's statements into account, the initial knee complaints date from several years after service.  The United States Court of Appeals for Veterans Claims has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  The Board finds the 2015 VA nexus opinion to be highly probative.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for bilateral knee disabilities, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


